department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc corp b06 tl-n-310-00 uilc internal_revenue_service national_office field_service_advice memorandum for richard s bloom associate area_counsel lmsb from jasper l cummings jr associate chief_counsel cc corp subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend tl-n-310-00 a j acquiring issuing amount amount amount amount amount issues whether the language of the amendment to sec_304 indicates a congressional intent to limit the shareholder’s basis recovery to only the basis of the shares actually redeemed ie the basis of the hypothetical acquiring stock what is the proper tax treatment of cash received by a and j and what is the proper determination of the bases of a’s and j’s stock of acquiring in a transaction considered a redemption under sec_304 conclusions the language of the amendment to sec_304 does not indicate a congressional intent to limit the shareholder’s basis recovery to only the basis of the shares actually redeemed ie the basis of the hypothetical acquiring stock thus the amended language does not impact the spillover rule_of sec_1367 and sec_1368 and does not circumscribe the extent of the taxpayer’s basis recovery to only the basis of the hypothetical shares of acquiring under the scheme of sec_1368 a and j must apply the distribution in excess of their bases in the hypothetical s_corporation stock against the remaining bases of all other acquiring_corporation shares of stock they own pro tanto a and j must treat any excess_distribution to the extent of acquiring’s accumulated adjustment account as gain from the sale_or_exchange of property the portion of the distribution in excess of acquiring’s accumulated adjustment account if any is treated as a dividend to the extent it does not exceed the accumulated e_p of both acquiring and issuing the remainder of the distribution if any is taxed as a return_of_capital and or gain from the sale_or_exchange as the case may be tl-n-310-00 facts a and j two brothers each own by attribution percent of the stock of both issuing and acquiring they each have a basis of amount in issuing and a basis in excess of amount in acquiring both corporations have e_p at the beginning of the year_of_sale acquiring had an accumulated_earnings_and_profits of amount and an accumulated adjustment account aaa balance of approximately amount in late a and j sold all of their stock in issuing to acquiring in exchange for amount which they split equally this amount is twice amount and exceeds acquiring’s accumulated_earnings_and_profits but it does not exceed acquiring’s aaa after the transaction a and j each own by attribution percent of the stock of both issuing and acquiring law and analysis in our earlier field_service_advice dated date we advised you that the acquisition of issuing by related acquiring qualified as a redemption transaction under sec_304 as amended by tax reform act of we also advised you that the redemption failed to meet the tests of sec_302 and therefore it should be treated as a distribution_of_property to which sec_301 the general distribution provision of subchapter_c applies here acquiring is a subchapter_s_corporation and therefore i r c the general distribution provision of subchapter_s preempts sec_301 in our earlier advice we were uncertain of the impact if any of the amended language of sec_304 on the basis available for reduction under sec_1368 and therefore we did not analyze all tax aspects of the underlying transaction the amended language recasts a brother-sister stock acquisition transaction as a deemed sec_351 transfer of issuing stock to acquiring in exchange for hypothetical sec_1368 governs the tax effect of a distribution made by an s_corporation to its shareholders this section distinguishes s_corporations by whether or not they have any accumulated_earnings_and_profits distributions by s_corporations having no accumulated_earnings_and_profits are governed by sec_1368 this provision provides that the distribution is excluded from the shareholder’s gross_income up to the adjusted_basis of the stock reducing the basis pro tanto the excess is treated as gain from the sale_or_exchange of property distributions by s_corporations having no accumulated_earnings_and_profits are governed by sec_1368 this section assigns distributions by corporations with accumulated_earnings_and_profits to three tiers depending on the existence and extent of the accumulated_adjustments_account under the first tier the distribution is treated as prescribed by sec_1368 up to the amount of the corporation’s aaa under the second tier the balance of the distribution if any is treated as a dividend up to the amount of the distributing corporation’s accumulated_earnings_and_profits under the third tier the remainder of the distribution if any qualifies for sec_1368 treatment and is taxed as a return_of_capital and or gain from the sale_or_exchange as the case may be b bittker and j eustice federal income_taxation of corporations and shareholders dollar_figure 7th ed tl-n-310-00 acquiring stock followed by an immediate redemption of the stock it was treated as issuing in such transaction sec_304 flush language emphasis added initially we were concerned that the above italicized language which shows congress’ intent to specifically identify the shares redeemed may also indicate congress’ intention to limit the shareholder’s basis recovery to only the basis of the shares actually redeemed ie the basis of the hypothetical acquiring stock thus the issue as we saw it was whether the amended language indicates a congressional intent to substitute a segregated basis rule in place of the spillover rule2 of sec_1367 and sec_1368 and thereby circumscribe the extent of the taxpayer’s basis recovery to only the basis of the hypothetical shares of acquiring after considering the issue we now conclude that the answer is no the amended language of sec_304 does not intimate a congressional intention to limit the shareholder’s basis recovery under sec_1368 to only the shares actually redeemed nor does the legislative_history of sec_304 suggest a congressional intent to substitute a segregated basis rule in place of the spillover rule_of sec_1367 and sec_1368 accordingly the bases to be reduced under sec_1368 are a’s and j’s entire bases in their s_corporation stock under sec_1368 a and j apply the distribution in excess of their bases in the hypothetical s_corporation stock against the remaining bases of all other acquiring_corporation shares of stock they own pro tanto any excess_distribution to the extent of acquiring’s accumulated adjustment account is treated as gain from the sale_or_exchange of property that portion of the distribution in excess of acquiring’s accumulated adjustment account is treated as a dividend to the extent it does not exceed the accumulated_earnings_and_profits of both acquiring and issuing the remainder of the distribution if any qualifies for sec_1368 treatment and is taxed as a return_of_capital and or gain from the sale_or_exchange as the case may be applying the above law and analysis to the facts of this case a and j each have a basis of amount in issuing a and j acquire hypothetical acquired stock in a deemed sec_351 transaction and each takes a substituted_basis of amount in such stock ie the same basis as they held in the stock of issuing a and j each received a distribution of amount in exchange for their stock in issuing neither 2the spillover rule allows a shareholder of an s_corporation to apply losses and deductions in excess of the basis of a share of stock to which such items are attributable against the remaining bases of all other shares of stock in the s_corporation owned by the same shareholder t d 1994_1_cb_219 sec_1_1367-1 tl-n-310-00 one of them recognizes any gain from this distribution because the first amount of the amount each received reduces their hypothetical stock basis to zero and the remaining amount ie amount minus amount is applied to reduce spills over to the remaining basis each has in the stock of acquiring stock ie amount each is left with a basis of amount in their s_corporation shares case development hazards and other considerations none if you have any questions regarding this response please call george johnson at please call if you have any further questions by jasper l cummings jr associate chief_counsel steven j hankin special counsel associate chief_counsel corporate
